Citation Nr: 1441877	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  09-18 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the issue of entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a migraine headache disability.

4.  Entitlement to service connection for chronic fatigue syndrome, to include as a manifestation of undiagnosed illness under 38 U.S.C.A. § 1117.

5.  Entitlement to service connection for fibromyalgia, to include as a manifestation of undiagnosed illness under 38 U.S.C.A. § 1117.

6.  Entitlement to service connection for unspecified joint pain, to include as a manifestation of undiagnosed illness under 38 U.S.C.A. § 1117.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1976, April 1978 to June 1986, and November 1990 to November 1991, with additional Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) St. Petersburg, Florida.  Jurisdiction rests with the RO in Houston, Texas, from which the appeal was certified.  The Veteran testified at a July 2014 Board hearing by videoconference from the RO satellite office in San Antonio, Texas.  A transcript of that hearing is associated with the claims file.

In an October 2012 written statement, the Veteran raised the issue of entitlement to entitlement to a total disability rating for compensation on the basis of individual unemployability (TDIU).  Review of the record does not reflect that this issue has been addressed by the Agency of Original Jurisdiction (AOJ).  It is hereby referred to the AOJ for the appropriate development.

The issues of entitlement to service connection for a migraine headache disability, chronic fatigue syndrome, fibromyalgia, and unspecified joint pain are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A July 2005 rating decision denied service connection for hearing loss; no appeal was perfected with respect to that decision, or documentation constituting new and material evidence submitted within the one-year appeal period.

2.  Evidence submitted since the July 2005 rating decision raises a reasonable possibility of substantiating the Veteran's claim.

3.  The evidence does not relate the Veteran's currently diagnosed bilateral hearing loss to his military service.


CONCLUSIONS OF LAW

1.  The July 2005 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  Evidence submitted to reopen the claim of entitlement to service connection for bilateral hearing loss is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  December 2006, October 2011, and October 2012 letters satisfied the duty to notify provisions, to include notifying the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The October 2011 and October 2012 letters also notified the Veteran of regulations pertinent to claims to reopen based on the submission of new and material evidence.  See Kent v. Nicholson, 20 Vet. App 1 (2006).  

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  The May 2010 and February 2014 VA examinations were adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); 38 C.F.R. § 3.159(c) (4).  The examinations are adequate because the Veteran's symptoms were described in sufficient detail, so that the Board's evaluation of the disability is a fully informed one.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The May 2010 VA examiner elicited from the Veteran comments concerning his situations of greatest hearing difficulty, which the Veteran identified as hearing conversations in the presence of background noise; complete audiograms and word recognition testing was also conducted.  Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing the Veteran was assisted by an accredited representative who with the VLJ asked questions to ascertain the Veteran's disabilities' history, etiology, and severity.  The record does not reflect that pertinent evidence that would substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c) (2).

Review of the record does not indicate that additional evidence pertinent to the issues adjudicated in this decision is available, but not associated with the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication VA did not provide sufficient notice or assistance, such that it reasonably affects the outcome of the case, the Board finds that any such lack of sufficient notice is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

New and Material Evidence Claim

Pertinent procedural regulations provide that nothing in 38 U.S.C.A. § 5103A  shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A (f) (West 2002).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996). 

Service connection may be established for a disability resulting from diseases or injuries which are incurred in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

New evidence means existing evidence not previously submitted to VA. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013). 

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit  noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim. In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a)  in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The July 2005 rating decision denied the Veteran's claim for service connection on the basis that no bilateral hearing loss disability for VA purposes had been diagnosed.  However, evidence submitted since that rating decision, including the May 2010 VA audiology examination, reflected a diagnosis of bilateral sensorineural hearing loss.  Because this evidence raises a reasonable possibility of substantiating the Veteran's claim, the Board finds that new and material evidence has been submitted, and the claim is reopened.

Service Connection Claim

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Medical records from the Veteran's first and second periods of active duty service do not show complaints of hearing impairment including the March 1976 and May 1986 service separation examinations and reports of medical history, which reflect normal hearing acuity and the Veteran's denial of having had hearing loss.  A February 1982 audiogram also showed hearing within normal limits.  

Interim examinations during the Veteran's Reserve service also do not show complaints of hearing impairment.  A November 1990 routine audiogram showed hearing within normal limits; the hearing loss profile was H1, or essentially normal.  The July 1991 service separation examination also showed normal hearing acuity, and the July 1991 report of medical history completed by the Veteran noted his denial of hearing loss; the examining clinician did not find on physical examination a hearing disability.  

After active duty service, the Veteran was an inpatient at a VA in September 2009 when he reported a 10-year history of decreased hearing both ears.  Despite being hit with a rock in the head in 1991, he had no hearing problems at that time.  He reported being a heavy equipment mechanic in the military, which the clinician stated indicated much loud noise exposure.  He was assessed as having decreased hearing.  A November 2009 VA audiology note indicated that the Veteran reported left ear hearing loss, and military noise exposure to equipment.  Pure tone testing showed normal hearing in the right ear and normal to moderate high frequency sensorineural hearing loss in the left ear.  A December 2009 VA ENT consult note reflected the Veteran's report of left sided hearing loss since service in the 1970s.  At the May 2010 VA audiology examination, the Veteran reported exposure to artillery, firearms and small weapons fire, machinery, and heavy equipment.  As a civilian, he was also routinely exposed to noise while working as a truck driver.  After pure tone decibel testing, the examiner diagnosed mild sensorineural hearing loss from 3000 Hertz to 4000 Hertz in the right ear, and moderate sensorineural hearing loss from 3000 Hertz to 4000 Hertz in the left ear.  

Notwithstanding the current diagnosis of bilateral hearing loss, the evidence does not establish that it is related to the Veteran's military service.  The May 2010 VA examiner concluded that the Veteran's hearing loss was less likely as not (less than 50/50 probability) related to in-service noise exposure.  His rationale stated that the available audiometric evidence indicates the Veteran had normal hearing, bilaterally, during his periods of active duty service; there was no evidence of any clinically significant changes in the Veteran's hearing that could be attributed to military noise exposure.

The remaining evidence of record supports this conclusion.  Although the Veteran asserted hearing loss since his active duty service in the 1970s, significant evidence reflects his denial of such symptoms in the 1970s, 1980s, and into the 1990s to include the March 1976, May 1986, and July 1991 reports of medical history.  Further, the September 2009 domiciliary note reflects the Veteran's report of a 10-year history of decreased hearing acuity, which places the onset in approximately 1999, years after his separation from active duty service.  To the extent that the Veteran has asserted hearing loss since active duty service, determination of a hearing loss disability is beyond the purview of either a layperson or the Board; only those with the appropriate medical training can make that determination, such as the May 2010 VA examiner.  Compare Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), to Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  For these reasons, the Veteran's claim for service connection for bilateral hearing loss cannot be granted.

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and service connection is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for bilateral hearing loss is reopened.

Service connection for bilateral hearing loss is denied.


REMAND

Because the Veteran served in the Southwest Asia Theater of operations since August 2, 1990, service connection may also be established under 38 C.F.R. § 3.317.  Under 38 C.F.R. § 3.317, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War. 

For a disability due to undiagnosed illness and medically unexplained chronic multi-symptom illness, the disability must have been manifest either during active military service in the Southwest Asia Theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  See 76 Fed. Reg. 81,834 (Dec. 29, 2011) (codified at 38 C.F.R. § 3.317(a) (1)).  For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. at 8-9.  A medically unexplained chronic multi-symptom illnesses is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multi-symptom illness.  A "medically unexplained chronic multi-symptom illness" contemplates a "diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a) (2) (ii).

For purposes of 38 C.F.R. § 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a) (4).  "Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a) (3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, neurologic signs or symptoms.  38 C.F.R. § 3.317(b).

Here, the Veteran asserts that his chronic fatigue syndrome, fibromyalgia, and unspecified joint pain may be a manifestation of undiagnosed illness.  The February 2014 VA examiner found that the Veteran's fatigue was not chronic fatigue syndrome, and attributed the Veteran's fatigue to insomnia that is a manifestation of his psychiatric disability; that examiner also found that the Veteran's claimed fibromyalgia, and unspecified joint pain, were both pains of various joints due to osteoarthritis.

However, 38 C.F.R. § 3.317 requires that a medical determination be made that the insomnia to which the Veteran's fatigue is attributed, and the osteoarthritis to which the Veteran's fibromyalgia and unspecified joint pain are attributed, are not "chronic multi-symptom illness of partially understood etiology and pathophysiology."  38 C.F.R. § 3.317.  For this reason, these issues must be remanded so that an addendum opinion to the February 2014 VA examination can be obtained.  The Board is prohibited from making such a medical judgment on its own.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 
  
Further, with respect to the Veteran's claim for headache disability, a May 1991 service record noted the Veteran's report that he had experienced headaches since he was hit in the head with a rock.  The examining physician annotated that in roughly March 1991 the Veteran was hit with a rock in the occiput, and took Tylenol for relief.  Similarly, the July 1991 report of medical history completed by the Veteran noted his endorsement of frequent or severe headache, although the examining clinician did not diagnose a headache disability.

After separation from active duty service, a November 2006 VA record noted that the Veteran reported daily headaches for 12 years which started in Southwest Asia when he was hit on the head by other soldiers.  He states that he went to sleep with a headache, and woke up in the middle of the night and in the morning with headaches.  The examining VA clinician diagnosed headaches, chronic, possibly tension headaches secondary to chronic neck pain.  A later November 2006 VA record noted that an MRI was conducted, showing 2 small nonspecific foci of increased signal intensity in the left frontal lobe which was nonspecific in nature, and it was otherwise within normal limits.

The Board finds that this evidence is competent evidence that the Veteran currently experiences headaches, and experienced them during service.  However, because the record does not sufficiently reflect whether the Veteran has a currently diagnosed headache disability, or whether any headache disability is related to his military service, remand is required so that a VA examination can be conducted.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the issues of entitlement to service connection for a migraine headache disability, chronic fatigue syndrome, fibromyalgia, and unspecified joint pain are REMANDED for the following actions:

1.  Forward the Veteran's claims file to the February 2014 general medical Gulf War illness examiner, or a similarly qualified examiner of the appropriate expertise in undiagnosed illness, and ask that he or she make a medical determination as to whether or not the insomnia (to which the Veteran's fatigue is attributed) and the osteoarthritis (to which the Veteran's fibromyalgia and unspecified joint pain are attributed) are "chronic multi-symptom illness of partially understood etiology and pathophysiology."  38 C.F.R. § 3.317.  A rationale for any opinion stated should be given.

2.  Schedule the Veteran for a VA neurological examination to determine the etiology of any headache disorder found.  The claims file should be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests deemed necessary for an accurate assessment should be conducted.  The examiner should record all pertinent medical complaints, symptoms, and clinical findings, and review the results of any testing prior to completion of the report.  Following a review of the service and post-service medical records, the VA examiner should state whether it is at least as likely as not that any diagnosed headache disorder had its onset during service or is otherwise related to the Veteran's military service, including the headache complaints noted therein.  A complete rationale for all opinions should be provided.  If the examiner cannot provide the above requested opinion without resorting to speculation, it must be so stated.  

2.  After undertaking the development above, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


